internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-117582-98 date march p us t u w x newco plr-117582-98 country x state y state z date1 date2 date3 m a b c this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_368 of the internal_revenue_code we received additional information in letters dated date january january january and date the information submitted for consideration is summarized below p is a country x corporation which holds all of the stock of us a state y corporation us is the common parent of affiliated_group_of_corporations cid yjkej cid ku gpicigf cid kp cid business m us owns all of the stock of the following corporations t u v and w which are included in its affiliated_group in addition us v t and w are united_states real_property holding corporations usrphcs as defined in sec_897 t has a wholly owned subsidiary x which is a foreign sales company as defined in sec_922 us’s dividends to p have included dollar_figurea on date1 dollar_figureb on date2 and dollar_figurec on date3 for a valid business_purpose the following transaction has been proposed plr-117582-98 i ii iii u will borrow an amount approximately equal to its net_worth and distribute that amount to its parent us with respect to its stock the borrowing will only be secured_by the assets of u us will contribute the funds to t as a contribution to the capital of t us will form a newly created state z corporation newco and in exchange for all of the common_stock of newco transfer to newco a substantially_all of us’s directly owned assets and associated liabilities and b all of us’s stock in t and w us will liquidate and distribute all of its remaining assets to p the assets that us will distribute to p are us’s stock in newco u and v us will dissolve under applicable state law 6jg cid vczrc gt cid jcu cid ocfg cid vjg cid hqnnqykpi cid tgrtgugpvcvkqpu cid kp cid eqppgevkqp cid ykvj cid vjg rtqrqugf cid vtcpucevkqp cid a b c d e f the fair_market_value of the newco stock and other consideration received by p will be approximately equal to the fair_market_value of the newco stock surrendered in the exchange p has no plan or intention to sell exchange or otherwise dispose_of a number of shares of newco stock received in the exchange that would reduce p’s ownership of newco shares to a number of shares having a value as of the date of the transaction of less of less than percent of the total value of all of the formerly outstanding_stock of us as of the same date newco will acquire at least percent of fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by us immediately prior to the transaction for purposes of this representation amounts used by us to pay its reorganization expenses all redemptions and the distribution made by us of dollar_figurec on date3 will be included as assets of us held immediately prior to the transaction after the transaction p will be in control of newco u v and w within the meaning of sec_368 of the internal_revenue_code newco has no plan or intention to redeem or reacquire any of its stock issued in the transaction newco has no plan or intention to dispose_of any of the transferred property other than in the normal course of its business operations plr-117582-98 g h i j k l m n o the fair_market_value and the adjusted_basis of the assets of us transferred to newco each will equal or exceed the sum of the liabilities to be assumed by newco plus the amount of any liabilities to which the transferred assets are subject the liabilities of us assumed by newco plus the liabilities if any to which the transferred assets are subject were incurred by us in the ordinary course of its business and are associated with the assets transferred following the transaction newco will continue the historic_business of us or use a significant portion of us’s historic_business_assets in a business at the time of the transaction newco t u v or w will not have outstanding any warrants options convertible securities or any other type or right pursuant to which any person could acquire stock in newco t u v or w that if exercised or converted would affect the p’s retention of control of newco t u v or w as defined in sec_368 p will pay or assume only those expenses of us that are solely and directly related to the transaction in accordance with the guidelines established in revrul_73_54 1973_1_cb_187 except for these valid reorganization expenses of us assumed by p p and us will each pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between newco s t u v or w that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv us is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 at the time of the proposed transaction us t and newco will each be a usrphc as defined in sec_897 and the related regulations based solely on the information submitted and the representations set forth above we hold as follows the transfer by us to newco of assets including the stock of t and w solely in exchange for all of the stock of newco and the assumption of certain liabilities as described above followed by the distribution of the remaining assets of us to p in complete_liquidation and dissolution of us will be a reorganization within the plr-117582-98 meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of us us and newco will each be a_party_to_a_reorganization within the meaning of sec_368 us will recognize no gain_or_loss upon the transfer of assets subject_to liabilities to newco in exchange for newco stock and newco’s assumption_of_liabilities sec_357 and sec_361 newco will recognize no gain_or_loss on the receipt of us assets in exchange for newco stock sec_1032 us will recognize no gain_or_loss on the distribution of the newco stock to p pursuant to the plan_of_reorganization c us will recognize gain if any but not loss on the distribution of the stock of u and v to p sec_361 newco’s holding_period for the us assets will include the period during which us held those assets sec_1223 newco’s basis in the us assets received in the transaction will in each instance equal the basis of those assets in the hands of us immediately before the transfer sec_362 p will recognize gain if any in an amount not in excess of the fair_market_value of the stock of u and v on the date of the distribution sec_356 such amount shall be treated under sec_356 as a dividend to p to the extent of the undistributed_earnings and profits of us with any excess treated as gain from the exchange of property in accordance with the principles set forth in commissioner v clark 487_us_726 no loss will be recognized by p sec_356 any amount treated as a dividend under sec_356 will be taxable to p under sec_881 and any excess treated as a gain under sec_356 will be taxable to p under sec_882 and sec_897 p’s' basis in the newco stock received in the exchange will be equal to the basis of the us stock surrendered in exchange therefor decreased by the fair_market_value of the u and v stock received and increased by the amount of the fair_market_value of the stock of u and v treated as a dividend and the amount of gain recognized by p on the exchange not including any portion of the gain which was treated as a dividend sec_358 the basis of the stock of u and v will be the fair_market_value of the stock sec_358 p’s holding_period in the newco stock received in the reorganization will include the period that p held the us stock surrendered exchange therefor provided plr-117582-98 that the us stock is held as a capital_asset on the date of the exchange p’s holding_period in the u and v stock will begin on the date p receives the stock sec_1223 pursuant to sec_1_381_b_-1 newco will succeed to and take into account as of the close of the date of transfer the items of us described in sec_381 sec_381 and sec_1_381_a_-1 newco will take these items into account subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder following the transaction newco t and w will constitute an affiliated_group under sec_1504 newco will become the new common parent of the group and file a consolidated federal_income_tax return that includes t and w the taxable_year of t and w will not close as a result of the transaction d the period of use of the net_operating_loss carryforward of newco pursuant to sec_172 will not be affected by the proposed transaction sec_1 21t b iii newco will capitalize or deduct as appropriate the amounts it pays if any to satisfy the contingent liabilities of us rev_rul c b provided that the requirements of sec_1_897-5t as modified by notice_89_57 are met p will recognize no gain_or_loss under sec_897 upon its receipt of the newco stock in exchange for its us stock in an exchange that qualifies under sec_354 sec_1_897-6t in regard to the withholding responsibilities of the parties under sec_1445 on the exchange of the us stock under sec_897 and any gain under sec_356 see sec_1445 and the regulations under that section in regard to the withholding responsibilities on the receipt of any dividend under sec_356 see sec_1442 and the regulations under that section see also the income_tax treaty between the united_states and country x in regard to any benefits on the receipt of the dividend we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal plr-117582-98 income_tax returns for the tax_year in which the transaction covered by this ruling letter is consummated we are sending a copy of this letter to the authorized representative specified in the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by victor l penico branch chief branch
